—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered July 20, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 1 year, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record. The court appropriately exercised its discretion in reopening the suppression hearing, prior to any decision on the merits, to permit further questioning of the People’s witness where the court and the parties expressed some confusion regarding one aspect of the witness’s testimony (see, People v Torres, 257 AD2d 672, lv denied 93 NY2d 879). Concur — Ellerin, P. J., Williams, Lerner, Rubin and Saxe, JJ.